Citation Nr: 1126891	
Decision Date: 07/19/11    Archive Date: 07/29/11

DOCKET NO.  05-28 135	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

Entitlement to an effective date earlier than December 30, 1996, for the grant of service connection for posttraumatic stress disorder (PTSD). 


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

K. Curameng, Counsel


INTRODUCTION

The Veteran had active duty service from March 1967 to October 1970.

The issue on appeal was most recently before the Board in October 2008.  The Veteran appealed the Board's October 2008 denial to the United States Court of Appeals for Veterans Claims (Court).  By Memorandum Decision dated on July 30, 2010, the Court vacated the Board's October 2008 denial, and reversed to the extent the Board found clear and unmistakable error (CUE) in prior decisions was not sufficiently alleged.  The Court remanded this matter to the Board for further adjudication consistent with its decision.

The Veteran testified at a June 2006 Board video conference hearing.  A transcript is of record.  By letter dated in February 2011, the Veteran was informed that the Acting Veterans Law Judge who had conducted his June 2006 hearing was no longer employed by the Board, and that he had a right to another Board hearing.  He was advised to check one of the statements contained in the letter to indicate which type of Board hearing he preferred.  He was further informed that if he did not respond within 30 days from the date of the letter, the Board would assume that he did not want another hearing and to proceed accordingly.  To date, the Veteran has not submitted a completed form to indicate that he wanted to appear at another Board hearing.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required.


REMAND

As noted by the Court in a July 30, 2010 memorandum decision, the Board in its October 2008 decision determined that the Veteran failed to allege CUE in the July 1997 rating decision with sufficient specificity, despite noting that the Veteran's June 2006 statement in support of claim contained the heading "[c]lear and unmistakable error."  It was further noted that in the aforementioned statement, the Veteran asserted that his initial claim for "nerves" was wrongly denied in 1971 and that he should have been diagnosed with PTSD in 1970.  Additionally, the Court referenced an August 2006 statement in which the Veteran stated that he wanted a "revision of the 1997 rating decision".  The Court also noted that the Board failed to consider the CUE allegation reasonably raised by the Veteran regarding the 1971 denial of service connection.  As noted above, by Memorandum Decision dated on July 30, 2010, the Court vacated the Board's October 2008 decision, and reversed the Board's October 2008 denial to the extent the Board found CUE was not sufficiently alleged.  Since the CUE claims for both the February 1971 and July 1997 have not yet been adjudicated by the RO, they therefore not properly before the Board.  The case must be returned to the RO for its consideration of the CUE claims.

In July 1997, the Veteran stated that he was in receipt of Social Security Administration (SSA) disability benefits due to his posttraumatic stress disorder (PTSD).  Attached was an SSA decision.  It does not appear to the Board that the complete SSA record has been obtained.  Since such records could be relevant to adjudication of the Veteran's claim, and appropriate action is necessary to obtain any such records before the Board may properly proceed with appellate review.  See Murincsak v. Derwinski, 2 Vet. App. 363, 370-72 (1992).  

As the issue of an earlier effective date is inextricably intertwined with the CUE claims, the RO should reconsider this issue after development and consideration of the CUE claims.

Accordingly, the case is REMANDED for the following actions:

1.  The SSA should be requested to furnish copies of any and all administrative and medical records related to any application for disability benefits filed by the Veteran.  All records retrieved from SSA should be added to the claims file.  If the search for records proves unsuccessful, documentation to that effect must be added to the claims file.
 
2.  An adjudication should be made of whether there was CUE in the following decisions: 1) a February 1971 rating decision denying service connection for an emotionally unstable personality; and 2) a July 1997 rating decision granting service connection for PTSD and assigning a 30 percent evaluation as of December 30, 1996.  The Veteran should be notified of his appellate rights if the claims are denied.

3.  After completion of the above and any additional development which the RO may deem necessary, the RO should readjudicate the earlier effective date issue on appeal.  The RO should issue an appropriate supplemental statement of the case for the earlier effective date issue, and give the Veteran the opportunity to respond.  The case should then be returned to the Board, if in order, for further review.

The Veteran has the right to submit additional evidence and argument on this matter.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This appeal must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).


_________________________________________________
A. C. MACKENZIE
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


